EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 1-5 and 7-14 appear to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitations of, “each of the plurality of support columns is flush with each of the plurality of body panels about an upper circumferential groove and a lower circumferential groove and wherein each of the plurality of body panels continuously decreases in diameter from the upper circumferential groove and the lower circumferential groove to about an apex of the first and section raised midsections” in combination as claimed in claim 1 is not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Matsuoka (US 20080245762) teaches a container for a beverage filled in a hot fill process (decompression resistance, paragraph [005]), comprising: a finish (2); a body section (4); and a base (5); the body section comprising a plurality of support columns (12) and a plurality of body panels (11); and wherein each of the plurality of support columns comprise a first raised mid- section extending into a first body panel and a second raised mid-section extending into a second body panel (Fig 1a; center of body panel 12, extending inward towards the center of 11; each body panel has one central mid-section that extends towards the center of one 11 on either side), and wherein each of the plurality of support columns is flush with the first body 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735